CASe L1S-GV-GS160-LAP BeGuineht 4d Fed tzéte Paget of2

Jason M, Drangel (JD 7204)
idrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)

 

 

 

 

 

 

asands@ipcounselors.com seorape ironman mem

Brieanne Scully (BS 3711) TUSEC Si ¥
bscully@ipcounselors.com | DO CUMS °F

Danielle S, Yamali (DY 4228) op ene “OOURTY ET RED
dfutterman@ipcounselors.com EEE ded
EPSTEIN DRANGEL LLP PE ene

60 East 42nd Street, Suite 2520 DATE binges lO A
New York, NY 10165 . — —

 

 

 

 

Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
{deavillage Products Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP.,

Plaintiff

Vv.

001 XIAOPUZI, ef ai, CIVIL ACTION No.
Defendants 19-cv-9160 (LAP)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)() of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff’), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant Ajanta in the above-captioned action,

with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 

 

 
Ease t:18-6)-88168-LAP Becumeni4d Filed 12/16/49 Page 2 of 2

Dated: Decernber 16, 2019

BY:

It is so ORDERED.

Signed at New York, NY on Deconher 17,2019.

Respectfully submitted,

EPSTEIN DRANGEL LLP

(Bex

Brieanne Scull¥ (BS 371 1)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Aitorney for Plaintiff
Ideavillage Products Corp.

yuottal. Mer eg

Judge Loretta A. Preska
United States District Judge

bo

 

 
